United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 17, 2015                 Decided June 26, 2015

                        No. 14-7133

 ANGELA PRICE, PARENT AND NEXT FRIEND OF J.P., A MINOR,
                      APPELLANT

                     JEROME PARKER,
                       APPELLANT

   LASHAWN WEEMS, PARENT AND NEXT FRIEND OF D.W.,
                     A MINOR,
                    APPELLANT

                            v.

                 DISTRICT OF COLUMBIA,
                       APPELLEE


                Consolidated with 14-7138


       Appeals from the United States District Court
               for the District of Columbia
                   (No. 1:13-cv-01069)


    Adina H. Rosenbaum argued the cause for appellants.
With her on the briefs were Jehan A. Patterson, Allison M.
Zieve, and Charles A. Moran.
                              2
     Michael T. Kirkpatrick was on the brief for amicus curiae
Council of Parent Attorneys and Advocates, Inc. in support
of appellants.

    Richard S. Love, Senior Assistant Attorney General,
Office of the Attorney General for the District of Columbia,
argued the cause for appellee. With him on the brief were
Karl A. Racine, Attorney General, Todd S. Kim, Solicitor
General, and Loren L. AliKhan, Deputy Solicitor General.

    Before: BROWN, KAVANAUGH and WILKINS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge WILKINS.

    Concurring opinion filed by Circuit Judge BROWN.

     WILKINS, Circuit Judge:        Appellants in this case
successfully pursued administrative proceedings against the
District of Columbia Public Schools (“DCPS”) to vindicate
rights to a free appropriate public education under the
Individuals with Disabilities Education Act (“IDEA”). They
obtained representation with help from the Juvenile Branch of
the Superior Court of the District of Columbia, which
appointed an experienced member of that court’s Special
Education Advocate Panel as counsel. Under the Superior
Court orders making the appointments, the D.C. Courts
promised to pay the attorney at the statutory rate in the D.C.
Criminal Justice Act—$90 per hour—if he was not otherwise
compensated by DCPS.             After prevailing in their
administrative proceedings, Appellants sought from DCPS
payment for attorney fees under the IDEA’s fee-shifting
provision at the rate of $250 per hour. But DCPS refused to
pay more than the $90 per hour rate that the D.C. Courts
would pay if fee shifting was denied.
                                3
     Appellants challenged the DCPS fee decision by bringing
this lawsuit, pointing to their IDEA entitlement to fee shifting
at “prevailing” market rates. The District Court rejected the
claim to more than $90 per hour and held that the promise of
payment in the court appointments foreclosed any greater
recovery. We agree with Appellants that nothing in the orders
appointing counsel can preempt IDEA fee shifting. We
further agree that the fallback compensation offered by the
D.C. Courts is not a proper factor in determining the hourly
rate for statutory fee shifting. We therefore reverse.

                                I.

     The IDEA guarantees that children with disabilities will
have the opportunity to receive a free appropriate public
education. See 20 U.S.C. § 1400(d). To protect this right,
Congress enacted a fee-shifting provision entitling a
“prevailing party” under the Act to “reasonable attorneys’
fees.” Pub. L. No. 99-372, 100 Stat. 796 (1986) (codified as
amended at 20 U.S.C. § 1415(i)(3)(B)).

     There is no dispute that Appellants were prevailing
parties in IDEA actions against DCPS. Their attorney, Pierre
Bergeron, was in each instance appointed incident to juvenile
delinquency proceedings in the D.C. Superior Court.1 The

1
  Although there are three Appellants in this case, there were only
two underlying IDEA administrative proceedings. The first dates to
February 22, 2010, when the Superior Court appointed Mr.
Bergeron to represent Angela Price as next friend of her minor son,
Jerome Parker. Mr. Parker turned eighteen during the pendency of
the administrative proceeding and so the Superior Court also
appointed Mr. Bergeron to represent him directly. The second
IDEA proceeding dates to September 30, 2010, when the Superior
Court appointed Mr. Bergeron to represent Lashawn Weems as next
friend of her minor child.
                               4
court appointment orders for Appellant Price and Appellant
Parker each stated that “the District of Columbia Courts will
compensate the Educational Attorney pursuant to the
Criminal Justice Act if he is not compensated by the District
of Columbia Public Schools.” Although the appointment
order for Appellant Weems did not contain a similar express
statement, the parties assume—as do we—that the same term
attached.

     Following success on the merits in administrative
proceedings before DCPS, Appellants sought reimbursement
for their attorney fees at $250 per hour. DCPS refused to pay
more than $90 per hour, which is the statutory rate at which
attorneys are paid by the D.C. Courts under the D.C. Criminal
Justice Act. See D.C. Code § 11-2604(a). To challenge that
refusal, Appellants brought this suit in District Court under 20
U.S.C. § 1415(i)(2) seeking reimbursement at what they
contend is the applicable market-based Laffey rate of $505 per
hour. See generally Covington v. District of Columbia, 57
F.3d 1101, 1105 (D.C. Cir. 1995) (explaining U.S. Attorney’s
Office updates to Laffey matrix, derived from Laffey v. Nw.
Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other
grounds, 746 F.2d 4 (D.C. Cir. 1984)). Appellants contend in
this fee suit that the $250 rate at which pre-litigation
reimbursement was sought merely represented an offer to
settle.

    The District Court granted summary judgment in favor of
DCPS, denying Appellants any recovery beyond the $90 per
hour they already had received from DCPS. See Price v.
District of Columbia, 61 F. Supp. 3d 135 (D.D.C. 2014).
Appellants timely noticed this appeal.
                                  5
                                 II.

    We review for abuse of discretion a district court’s
decision regarding the amount of attorney fees to award.
Covington, 57 F.3d at 1110. An abuse of discretion occurs by
definition when the district court does not apply the correct
legal standard or misapprehends the underlying substantive
law, and we examine de novo whether the district court
applied the correct legal standard. Conservation Force v.
Salazar, 699 F.3d 538, 542 (D.C. Cir. 2012).

     The starting point of our analysis on the merits is the text
of the IDEA fee-shifting provision, which states that “[i]n any
action or proceeding brought under this section, the court, in
its discretion, may award reasonable attorneys’ fees as part of
the costs—(I) to a prevailing party who is the parent of a child
with a disability.” 20 USC § 1415(i)(3)(B)(i).2 DCPS
suggests that this phrase entails near-plenary discretion that
could itself be a basis for affirming the District Court’s order.
But notwithstanding the apparently permissive language of
the statute, the Supreme Court has interpreted similar
language in other fee-shifting contexts to mean that the
prevailing plaintiff “should ordinarily recover an attorney’s
fee unless special circumstances would render such an award
unjust.” Newman v. Piggie Park Enters., Inc., 390 U.S. 400,

2
  Although Jerome Parker is a Plaintiff-Appellant in this case, it is
uncertain whether he is eligible for fee shifting under the IDEA,
which provides for the award of fees “to a prevailing party who is
the parent of a child with a disability.”                20 USC §
1415(i)(3)(B)(i)(I) (emphasis added). “Parent” is defined in the
statute and does not expressly include the child himself. Id. §
1401(23). But we need not decide this issue because it has not been
raised by the parties. In any event, Mr. Parker’s mother, Plaintiff-
Appellant Angela Price, is a parent eligible for fee shifting based on
Mr. Bergeron’s work on behalf of Mr. Parker.
                                 6
402 (1968) (per curiam); see also Lefemine v. Wideman, 133
S. Ct. 9, 11 (2012) (per curiam) (same).3

     The District Court recognized that Appellants were
“prevailing parties.” The critical question on appeal is
whether its reasoning can be read to have arrived at a $90 fee-
shifting rate consistent with the applicable law. The IDEA
instructs that fees awarded “shall be based on rates prevailing
in the community in which the action or proceeding arose for
the kind and quality of services furnished.” 20 USC §
1415(i)(3)(C).

     The District Court’s opinion suggests that it never
reached this determination. It held that “court appointment
pursuant to a statute that clearly sets a rate of compensation is
the beginning and end of the inquiry.” It reasoned that
because Mr. Bergeron’s appointment was made pursuant to
the D.C. Criminal Justice Act, that statute controlled the fee-
shifting entitlement and marked the end of the matter.

    The D.C. Criminal Justice Act invoked by the Superior
Court in making the appointments and authorizing fallback
compensation does not preempt fee shifting pursuant to the
IDEA. See Radzanower v. Touche Ross & Co., 426 U.S. 148,
153 (1976) (“Where there is no clear intention otherwise, a
specific statute will not be controlled or nullified by a general
one, regardless of the priority of enactment.”) (quoting
Morton v. Mancari, 417 U.S. 535, 550-551 (1974)) (internal

3
  Although both Newman and Lefemine involved a different fee-
shifting statute, where fee-shifting statutes have similar language
there is a “strong indication” that they are to be interpreted alike.
Indep. Fed’n. of Flight Attendants v. Zipes, 491 U.S. 754, 758 n.2
(1989) (quoting Northcross v. Bd. of Ed. of Memphis City Sch., 412
U.S. 427, 428 (1973)); see also Alegria v. District of Columbia, 391
F.3d 262, 264 (D.C. Cir. 2004) (same).
                                 7
quotation marks omitted). The D.C. Criminal Justice Act
requires the Joint Committee on Judicial Administration of
the D.C. Courts to implement a plan for furnishing
representation to a person “who is a juvenile and alleged to be
delinquent or in need of supervision.” D.C. Code § 11-
2601(5). Citing this law, the D.C. Courts created the Special
Education Advocate (“SEA”) Panel, from which Mr.
Bergeron was appointed. See D.C. Courts Admin. Order No.
02-15 (designating SEA Panel); see also D.C. Courts Admin.
Order No. 12-02 (re-establishing same). The Superior Court’s
Juvenile Branch made the relevant appointments from that
Panel in connection with juvenile delinquency proceedings.
Nothing in the D.C. Code, the D.C. Courts’ administrative
orders, or the Superior Court appointing orders purports to
preempt IDEA fee shifting.4

     DCPS offers an alternative interpretation of the District
Court’s order, arguing that the District Court correctly viewed
the D.C. Criminal Justice Act statutory compensation rate as
preclusive of the “prevailing” rate determination under the
IDEA. DCPS contends that “a reasonable fee is a fee that is
sufficient to induce a capable attorney to undertake the
representation of a meritorious civil rights case,” Perdue v.

4
  Plaintiffs’ attorney in this case has received no compensation from
the D.C. Courts, and we need not and do not address the
hypothetical case of a plaintiff who seeks IDEA fee shifting from
DCPS when his or her attorney already has been paid by the D.C.
Courts. Since this case was decided by the District Court, the
Superior Court has issued an additional administrative order
clarifying that any compensation paid to special education attorneys
from CJA funds requires a certification “that the voucher does not
include any services for which payment has been made by or
requested from DCPS, or that such request has been denied in full
by DCPS and such denial has been affirmed by a court of
competent jurisdiction.” D.C. Courts Admin. Order No. 14-19.
                                8
Kenny A., 559 U.S. 542, 552 (2010) (internal quotation marks
omitted), and because Mr. Bergeron was willing to accept $90
per hour for his services, any greater compensation would
produce an undue windfall.

     We disagree for two reasons. First, as a factual matter,
the constructive terms of representation that Mr. Bergeron
accepted were to receive the benefit of IDEA fee shifting
from DCPS if he was successful while retaining a fallback of
$90 per hour compensation from the D.C. Courts if his client
did not “prevail.” That he undertook the representations in
this case on those terms does not demonstrate he would have
been willing to accept the work on the open market for a fixed
rate of $90 per hour. Second, even if Mr. Bergeron accepted
these assignments from the Superior Court and would have
performed them at a $90 rate because of the public interest
nature of the case, his clients remain entitled to fee shifting at
the prevailing rate. Our Court has held that the prevailing
market rate method applies to “attorneys who practice
privately and for profit but at reduced rates reflecting non-
economic goals.” Save Our Cumberland Mountains, Inc. v.
Hodel, 857 F.2d 1516, 1524 (D.C. Cir. 1988) (en banc); see
also Blum v. Stenson, 465 U.S. 886, 895 (1984) (holding that
fee shifting is “to be calculated according to the prevailing
market rates in the relevant community, regardless of whether
plaintiff is represented by private or nonprofit counsel”).5

    Accordingly, we conclude that the District Court erred as
a matter of law in limiting Appellants’ recovery to $90 per
hour. The $90 per hour statutory compensation rate in the
D.C. Criminal Justice Act did not preempt the prevailing-rate

5
   We treat Save Our Cumberland Mountains and Blum as
presumptively applicable, even though each involved a different
fee-shifting statute. See supra note 3.
                              9
determination required in IDEA fee shifting, nor is it an
appropriate factor to consider in making the prevailing-rate
determination because it was offered by the D.C. Courts and
accepted by Mr. Bergeron only as a back-up promise of
compensation.

                             III.

     For the foregoing reasons, we reverse the judgment of the
District Court and remand the case with instructions to award
attorney fees consistent with this opinion and “based on rates
prevailing in the community . . . for the kind and quality of
services furnished,” 20 U.S.C. § 1415(i)(3)(C), appropriately
reduced if such rates “unreasonably exceed[] the hourly rate
prevailing in the community for similar services by attorneys
of reasonably comparable skill, reputation, and experience,”
id. § 1415(i)(3)(F)(ii).

                                                  So ordered.
     BROWN, Circuit Judge, concurring: I agree with my
colleagues that appellants are entitled to “reasonable
attorneys’ fees . . . based on rates prevailing in the
community . . . for the kind and quality of services furnished.”
20 U.S.C. § 1415(i)(3)(C). Like them, I would find the “$90
per hour statutory compensation rate in the D.C. Criminal
Justice Act . . . is [not] an appropriate factor to consider in
making the prevailing-rate determination.”1 Maj. Op. at 8–9.
However, the court’s opinion fails to note that the Laffey
Matrix rate of $505 per hour is also an irrelevant benchmark
for administrative proceedings before a D.C. Public Schools
(“DCPS”) hearing officer.

    The Laffey Matrix, which is updated annually by the
United States Attorney’s Office, provides a benchmark for

1
     As Judge Leon explained in his opinion below, “[b]oth the
CJA and the IDEA attorneys’ fees provisions are directed to
providing competent counsel to individuals who otherwise may not
be able to afford it.” Price v. District of Columbia, 61 F. Supp. 3d
135, 139 (D.D.C. 2014). The court’s opinion today holds that, in
their current form, the terms of the D.C. CJA and of the D.C.
Superior Court’s appointment orders do not displace the IDEA’s
attorneys’ fees provision. However, the ruling does not foreclose
the possibility that, in the future, plaintiffs who accept
representation under the CJA could be required to assign their
interest in any award of attorneys’ fees—mirroring the common
practice of law firms that provide pro bono legal services, see
Venegas v. Mitchell, 495 U.S. 82, 86 (1990).
     Such an assignment of interest could help contain the cost of
attorneys’ fees. Congress has, at times, expressed concern about
“the growth of [IDEA] legal expenses . . . and the usurping of
resources from education to pay attorney fees,” Calloway v. District
of Columbia, 216 F.3d 1, 4 (D.C. Cir. 2000) (quoting H.R. REP. NO.
105-670, at 50 (1998)), and has even capped the amount of
attorneys’ fees available to IDEA plaintiffs in the District of
Columbia, see Whatley v. District of Columbia, 447 F.3d 814 (D.C.
Cir. 2006).
                                2
reasonable fees in complex federal litigation. See, e.g.,
Covington v. District of Columbia, 57 F.3d 1101, 1110 (D.C.
Cir. 1995) (“[P]laintiffs submitted a great deal of evidence
regarding prevailing market rates for complex federal
litigation. This included the Laffey matrix . . . .”). Appellants
are entitled to the Laffey rate only if they can establish that the
“relevant legal market in this action,” namely representation
in IDEA administrative due process hearings, “is subject to
the same hourly rates that prevail in . . . complex federal
litigation.” Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354, 374
(D.D.C. 1983), rev’d on other grounds, 746 F.2d 4 (D.C. Cir.
1984); see also Covington, 57 F.3d at 1111–1112 (holding
that awards of fees in federal civil rights and employment
discrimination actions should be governed by the “same
standards which prevail in other types of complex federal
litigation”). Absent such a finding, Laffey Matrix rates are
irrelevant to the prevailing-rate determination.

     In deciding what constitutes reasonable attorneys’ fees,
courts have a tendency to err on the side of awarding too
much rather than too little. However, inflated fee awards are
far from harmless; they produce windfalls to attorneys at the
expense of public education. Around the country, school
districts resolve special education disputes through mediation,
mediated settlements, or other forms of alternative dispute
resolution—and therefore, without triggering the IDEA’s
attorneys’ fees provision. DCPS has the dubious honor of
adjudicating the most IDEA disputes per student of any state
or territory in the country. In fiscal year 2010–2011, there
were 229 fully adjudicated due process complaints for every
10,000 students in the District—over seventy-five times the
national average. U.S. DEP’T OF EDUC., 35TH ANNUAL
REPORT TO CONGRESS ON THE IMPLEMENTATION OF THE
INDIVIDUALS WITH DISABILITIES EDUCATION ACT 173–175
(2013). These disputes cost DCPS nearly $6 million in
                               3
attorneys’ fees awards alone. OFFICE OF THE INSPECTOR
GENERAL, GOVERNMENT OF THE DISTRICT OF COLUMBIA,
AUDIT OF SPECIAL EDUCATION ATTORNEY CERTIFICATIONS 33
(2013).

     While the reasons for this unfortunate state of affairs are
many and varied, courts provide no relief when they hold out
the promise of above-market fee awards to attorneys who
bring due process complaints. The IDEA’s attorneys’ fees
provision is meant to encourage compliance with the statute
by “enabl[ing prevailing plaintiffs] to employ reasonably
competent lawyers without cost to themselves.” Venegas v.
Mitchell, 495 U.S. 82, 86 (1990). In other words, it is a
means “to ensur[ing] that all children with disabilities have
available to them a free appropriate education that emphasizes
special education and related services designed to meet their
unique needs.” 20 U.S.C. § 1400(d)(1)(A). However, when
courts are too generous in awarding fees, they create an
incentive for needless conflict and enrich IDEA lawyers at the
expense of public schools, and ultimately the very children
the IDEA seeks to protect.